DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate both a fan shaped body and a mounting hole, character “12” has been used to designate both an indicator block and a left part, character “13” has been used to designate both a right part and a , character “1” has been used to designate both a  and a , character “15” has been used to designate both an accommodating slot and a , character “21” has been used to designate both a  and a, character “22” has been used to designate both a lower part and a. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 7, claim 7 recites the limitation "the first lock bodies on two sides of the second mounting hole are each provided with a movable part" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
There is improper antecedent basis for multiple first lock body. Also it is unclear if there would be multiple movable part in a situation with multiple first lock body.
For the purposes of examination it is considered to be one first lock body with one movable part.
In regards to claim 8, claim 8 is rejected due to its dependency on claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Varney et al. US 8177268 B2 (hereinafter Varney).
In regards to claim 1, Varney teaches a door handle lock (10), comprising a first lock body (112), a second lock body (56), and a locking part (46), wherein the locking part is used to limit the first lock body (fig 11); the first lock body is provided with a movable part (166), and the movable part and the corresponding second lock body are provided respectively with concave and convex members to form engagement (see fig 11); and under the action of an external force, the locking part removes the limit, the movable part is released from the concave and convex engagement, and the first lock body moves under the drive of the external force (fig 12).
In regards to claim 2, Varney teaches, the door handle lock according to claim 1, wherein an end of the second lock body is further provided with a first pushing block (168), an indicator block (114) is movably mounted on the corresponding first lock body (fig 13), and during displacement of the first lock body, the first pushing block drives the indicator block to displace (when door Is unlocked the pushing block drives the indicating block about the rotation axis).
Claims 1, 3-6, and 9-10 are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Wong US 7048315 B2 (hereinafter Wong).
In regards to claim 1, Wong teaches a door handle lock, comprising a first lock body (54,56), a second lock body (86,60), and a locking part (56, 188, 58), wherein the locking part is used to limit the first lock body (column 5 line 59 – column 6 line 9); the first lock body is provided with a movable part (174), and the movable part and the corresponding second lock body are respectively provided with concave (172) and convex members (131 and 133)  to form engagement (Fig 6, column 3, lines 50 – 61 and column 5, lines 11-32); and under the action of an external force, the locking part removes the limit, 
In regards to claim 3, Wong teaches the door handle lock according to claim 1, wherein the movable part is rotatably connected to the first lock body (fig 3, as 174 is around 54).
In regards to claim 4, Wong teaches the door handle lock according to claim 1, wherein the movable part is elastically retractable (abstract), one end thereof is connected to the first lock body, the other opposite end is provided with concave and convex members to be engaged with the concave and convex members on the second lock body, and when the other end is pressed, the movable part contracts to be released from the concave and convex engagement with the second lock body (see reference image 1).

    PNG
    media_image1.png
    389
    287
    media_image1.png
    Greyscale

Refrence Image 1
In regards to claim 5, Wong teaches the door handle lock according to claim 1, wherein the locking part (56, 88, 58) is configured to comprise a body having one end (at 184) fixed to the second lock body (fig 3, via 62) and the other end (face of 56 seen in fig 3) abutting against the first lock body 
In regards to claim 6, Wong in view of Raymond teaches the door handle lock according to claim 1, wherein the locking part is configured as a cylinder (188) having a concave (58) and convex surface (188), the cylinder being movably mounted onto the first lock body (column 5 line 59 – column 6 line 9). 
In regards to claim 9, Wong teaches the door handle lock according to claim 6, wherein an elastic member (56) is mounted between the cylinder (188) and the first lock body (54).
In regards to claim 10, Wong teaches a locking method, comprising the following steps: providing a first lock body (54,56); providing a second lock body (86,60) along which the first lock body moves (abstract); providing a movable part (174) mounted on the first lock body (fig 3) and forming concave and convex engagement with the second lock body (Fig 6, column 3, lines 50 – 61 and column 5, lines 11-32); providing a locking part (56, 188, 58) to limit the first lock body (column 5 line 59 – column 6 line 9); and pressing the locking part and the movable part at the same time during unlocking , thus moving the first lock body (column 5 line 59 – column 6 line 9).
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
  In regards to claim 7, As best understood in light of previous 112b rejection, it is considered allowable for containing the subject matter: wherein the cylinder comprises a first cylinder and a second 
Wong does not teach this.
Raymond US 2573061 A (hereinafter Raymond) teaches a similar locking mechanism with similar cylinder placement, housing, interaction and motion. However it would not have been obvious to on ordinarily skilled in the art, to have combined the two references.
In regards to claim 8, it is considered allowable as it is dependent on claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Bergman et al. US 10221587 B1 - teaches a door handle lock with buttons.
Sundberg et al. US 20060076787 A1 – teaches a door handle lock with concave and convex engagements.
Hickman US 4471980 A – teaches a similar squeeze mechanic. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/               Examiner, Art Unit 3675                                                                                                                                                                                         

/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675